Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 12-29-2020 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1, 2, 4-9, and 11-20 are pending. Claims 3 and 10 are cancelled. 

Response to Amendment
The amendment filed on 12-29-2020 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 6 and 20 as well as cancelled dependent claims 3 and 10. Applicant has added allowable limitations to independent claims 1, 16 and 20 to expedite allowance of the instant application. 

Applicant has amended claims 1, 6 and 20 as well as cancelled dependent claims 3 and 10. Applicant has added allowable limitations to independent claims 1, 6 and 20 to expedite allowance of the instant application. Applicant arguments filed on 12-29-2020 under remark regarding allowable limitations “A user interface configured to acquire a user input and wherein the controller is further configures to control the communicator to transmit the operation information to the service apparatus based on 

Allowable Subject Matter
Claims 1, 2, 4-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
		Applicant has amended claims 1, 6 and 20 as well as cancelled dependent claim 3 and 10. Applicant has added allowable limitations to independent claims 1, 6 and 20 to expedite allowance of the instant application. Applicant’s arguments filed on 12-29-2020 are convincing. As argued by applicant in remarks of 12-29-2020 under claim rejection page 12, paragraphs 3, 5; the prior arts of ZHANG QIANG et al. (CN 106708263 IDS) in view of Jiandong HUANG et al. (US 20160335965 A1) in view of Xia Ren (US 20150346987 A1) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
A user interface configured to acquire a user input and wherein the controller is further configures to control the communicator to transmit the operation information to the service apparatus based on acquiring a user input for powering off the display apparatus from the user interface



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-01-2021